UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2010 (June 14, 2010) ExperTelligence, Inc. (Exact name of registrant as specified in its charter) Nevada 0-11596 95-3506403 (State or other jurisdiction of Incorporation or organization) (CommissionFile Number) (I.R.S. Employer Identification No.) 2101 Vista Parkway, Suite 292 West Palm Beach, Florida (Address of Principal Executive Office) (Zip Code) (561) 228-6148 (Issuer's Telephone Number) None (Former name or former address, if changes since last report) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (a.)and (b.) On June 14, 2010, Jason Smart resigned his position as Chief Executive Officer, and Director of Expertelligence, Inc., (the “Company”).At the time of the resignation there was no disagreement between Mr. Smart and the Company and the resignation was solely for personal reasons. (c.) and (d.) On June 14, 2010 one (1) new director was added pending the next annual meeting for the election of directors.Existing director, Jason Smart, nominated and appointed J. Francisco Terreforte to serve as a Director until the next shareholder election of directors.Following acceptance of the directorship, Mr. Terreforte was appointed Chief Financial Officer, President, and Chairman of the Board of Directors.Following this action, on June 14, 2010, Mr. Smart resigned as a Director as outlined in (a.) and (b.) above, effective immediately. J. Francisco Terreforte, age 39, Sole Officer and Director, is currently an independent Consultant to several companies, specifically in the mortgage and realty investment sector.Prior to becoming an independent Consultant, Mr. Terreforte oversaw the Mortgage Administration Division of Central Florida Investments, Inc.Mr. Terreforte was with Central Florida Investments for eight (8) years.Mr. Terreforte holds a Bachelor's Degree in Business Administration from the A.G.M - University of Puerto Rico and is fluent is Spanish. SIGNATURES In accordance with Section 13 of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ExperTelligence, Inc. A Nevada Corporation (Registrant) By:/s/ J. Francisco Terreforte J. Francisco Terreforte, CEO, CFO, Chairman Date: June 15, 2010
